Name: 2009/392/EC: Council Decision of 27 November 2008 on the conclusion, on behalf of the European Community and its Member States, of a Protocol to the Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other, on the free movement of persons regarding the participation, as contracting parties of the Republic of Bulgaria and Romania pursuant to their accession to the European Union
 Type: Decision
 Subject Matter: international law;  European construction;  Europe;  economic geography;  international affairs
 Date Published: 2009-05-20

 20.5.2009 EN Official Journal of the European Union L 124/51 COUNCIL DECISION of 27 November 2008 on the conclusion, on behalf of the European Community and its Member States, of a Protocol to the Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other, on the free movement of persons regarding the participation, as contracting parties of the Republic of Bulgaria and Romania pursuant to their accession to the European Union (2009/392/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 310, in conjunction with the second sentence of the first subparagraph of Article 300(2) and the second subparagraph of Article 300(3) thereof, Having regard to the Act of Accession annexed to the Treaty of Accession and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Having regard to the assent of the European Parliament, Whereas: (1) Following the authorisation given to the Commission on 5 May 2006, negotiations with the Swiss Confederation for a the Protocol to the Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other, on the free movement of Persons, regarding the participation, as contracting parties, of the Republic of Bulgaria and Romania, pursuant to their accession to the European Union have been concluded. (2) According to the Council Decision of 26 May 2008, and pending its final conclusion at a later date, this Protocol has been signed on behalf of the European Community and its Member States on 27 May 2008. (3) The Protocol should be concluded, HAS DECIDED AS FOLLOWS: Article 1 The Protocol to the Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other, on the free movement of persons, regarding the participation, as contracting parties, of the Republic of Bulgaria and Romania, pursuant to their accession to the European Union, is hereby approved on behalf of the European Community and its Member States. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Community and its Member States, transmit the notification of approval in the terms provided for in Article 6 of the Protocol. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 27 November 2008. For the Council The President L. CHATEL